ACCEPTED
                                                                                                              05-15-00900-CV
                                WOLF & HENDERSON, P.C.                                             FIFTH COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                     A Professional Corporation                                         9/16/2015 10:22:57 AM
                                                                                                                   LISA MATZ
                                          Attorneys at Law                                                             CLERK
                                     4309 Irving Ave., 2nd Floor
                                        Dallas, Texas 75219                             Direct: (214) 545-5526
                                                                                         Main: (214) 750-1395
Christopher K. Chapaneri                                                             Facsimile:
                                                                                        FILED(214)IN 368-1395
Attorney & Counselor                                                           5th COURT
                                                                              Email:          OF APPEALS
                                                                                     cchapaneri@wolf-law.com
                                                                                    DALLAS, TEXAS
                                                                               9/16/2015 10:22:57 AM
                                         September 16, 2015                           LISA MATZ
                                                                                        Clerk


Via Texas E-File
Lisa Matz
Clerk of the Court
Court of Appeals Fifth
District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202


Re:      Trial Court: Lower Oak Lawn Investment, L.P. v. Hi Line Restaurant, LLC, et al., Cause No.
         DC-14-10307, pending in the 162nd Judicial District Court of Dallas County, Texas.

         Appellate Court: Roger Greenfield and Ted Kasemir v. Lower Oak Lawn Investment, L.P., Case
         No. 05-15-00900 in the Texas Court of Appeals, Fifth District in Dallas, Texas.

Dear Ms. Matz:

        This letter serves to confirm that payment has been made to the Dallas County District
Clerk’s Office (“District Clerk”) for preparation and filing of the Clerk’s Record in the above
referenced appeal. On September 3, 2015, we received a letter stating that the District Clerk had
not received payment.

        Payment was mailed prior to September 3, 2015, so there was no reason for the District
Clerk to note that payment had not been made, unless payment was tied up in the mail at that time.
However, I confirmed with the District Clerk’s office that they have in fact received payment and
filed the record on appeal on September 3, 2015.

         Should you have any questions, please feel free to contract me at your earliest convenience.


                                                        Very truly yours,


                                                        Christopher K. Chapaneri
Ms. Lisa Matz
September 16, 2015
Page 2


CC:       John T. Gerhart, Jr.: jgerhart@hunton.com
          Laurie G. Flood: lflood@hunton.com

          Hi Line Restaurant, LLC
          via its registered agent
          Corporation Services Company d/b/a CSC
          211 E. 7th Street, Suite 620
          Austin, Texas 78701